DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3, and 6-19 of the amended claim set received 10/12/2021 are pending.  Claims 2, 4-5, and 20 have been canceled.
Allowable Subject Matter
Claims 1, 3, and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or provide a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claim 1, “wherein the first ceramic tile includes a tab that extends radially from the first shelf of the first ceramic tile into a slot formed in the second shelf of the second ceramic tile to interlock the first ceramic tile and the second ceramic tile.”
Regarding Claim 8, “wherein the second shelf provides a cold-side shelf as it is shielded from the combustion chamber and the cold-side shelf is formed to include a cooling hole that extends radially through the second shelf.”
Regarding Claim 18, “wherein fasteners extend from the forward portions of the plurality of ceramic tiles to the metallic shell to couple the plurality of ceramic tiles to the metallic shell and the fasteners are arranged radially outward of and axially overlap with the heatshield so that the fasteners are shielded from heat generated in the combustion chamber.”
Claims 3, 6-7, 9-17, and 19 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741